




Exhibit 10.1


FIRST AMENDMENT TO MORTGAGE WAREHOUSING AGREEMENT
This First Amendment to Mortgage Warehousing Agreement (“First Amendment”) to
Mortgage Warehousing Agreement is made as of November 29, 2011, by and among M/I
Financial Corp. (“Borrower”), the Lenders (as defined below) and Comerica Bank,
as administrative agent for the Lenders (in such capacity, the “Agent”).
RECITALS
A.    Borrower entered into that certain Mortgage Warehousing Agreement (as
amended, restated or otherwise modified from time to time, the “Mortgage
Warehousing Agreement”) dated April 18, 2011, by and among the financial
institutions from time to time signatory thereto (each, individually, a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Agent and Borrower.
B.    Borrower has requested that Agent and the Lenders make certain amendments
to the Mortgage Warehousing Agreement and Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth in this First Amendment.
NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.The following definitions set forth in Section 1.1 of the Mortgage Warehousing
Agreement are amended and restated in their entirety as follows:
“Revolving Credit Aggregate Commitment” shall mean Sixty Million Dollars
($60,000,000), subject in each case to reduction or termination under Section
2.9 or 7.2 hereof.
2.Revised Schedule 1.1 attached hereto as Attachment 1 hereby amends and
restates existing Schedule 1.1 in its entirety. The parties hereto acknowledge
and agree that after giving effect to this First Amendment, each Lender shall
(i) have Percentages equal to the applicable percentages set forth in Schedule
1.1 attached hereto as Attachment 1 and (ii) hold Advances of the Revolving
Credit (and participation in Swing Line Advances) in its Percentage of all such
Advances (and Swing Line Advances) outstanding on the First Amendment Effective
Date. To facilitate the foregoing, the Lender, i.e., Comerica Bank, which as a
result of the adjustments of Percentages evidenced by Schedule 1.1 hereto is to
hold a greater principal amount of Advances of the Revolving Credit outstanding
than such Lender had outstanding under Revolving Credit immediately prior to the
First Amendment Effective Date shall deliver to the Agent immediately available
funds to cover such amounts.


3.This First Amendment shall become effective (according to the terms hereof) on
the date (the “First Amendment Effective Date”) that the following conditions
have been fully satisfied:




--------------------------------------------------------------------------------




(a)
Agent shall have received via facsimile (followed by the prompt delivery of
original signatures) counterpart originals of this First Amendment, in each case
duly executed and delivered by the Agent, Borrower and the Lenders.



(b)
Agent shall have received a fully executed version of a replacement Revolving
Credit Note issued by Borrower to Comerica Bank in form and substance
satisfactory to Comerica Bank.



(c)
Borrower shall have paid to the Agent all fees or amounts, if any, that are due
and owing to the Agent as of the First Amendment Effective Date.



4.Borrower and each of the undersigned hereby represents and warrants that,
after giving effect to the amendments to the Mortgage Warehousing Agreement
contained herein, (a) the execution and delivery of this First Amendment are
within such party's corporate powers, have been duly authorized, are not in
contravention of law or the terms of its organizational documents, and except as
have been previously obtained do not require the consent or approval, material
to the amendments contemplated in this First Amendment, of any governmental
body, agency or authority, and this First Amendment and the Mortgage Warehousing
Agreement (as amended herein) will constitute the valid and binding obligations
of such undersigned party, enforceable in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors'
rights generally and by general principles of equity (whether enforcement is
sought in a proceeding in equity or at law), (b) the representations and
warranties set forth in Article 4 of the Mortgage Warehousing Agreement are true
and correct in all material respects on and as of the date hereof (other than
any representation or warranty that expressly speaks only as of a certain date),
and (c) as of the First Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.


5.Borrower and Lenders each hereby ratify and confirm their respective
obligations under the Mortgage Warehousing Agreement, as amended by this First
Amendment and agree that the Mortgage Warehousing Agreement hereby remains in
full force and effect after giving effect to this First Amendment and that, upon
such effectiveness, all references in such Loan Documents to the “Mortgage
Warehousing Agreement” shall be references to the Mortgage Warehousing Agreement
as amended by this First Amendment.


6.Except as specifically set forth above, this First Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Mortgage
Warehousing Agreement or any of the Notes issued thereunder, or to constitute a
waiver by the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Mortgage Warehousing
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents.


7.Unless otherwise defined to the contrary herein, all capitalized terms used in
this First Amendment shall have the meaning set forth in the Mortgage
Warehousing Agreement.


8.This First Amendment may be executed in counterpart in accordance with Section
11.9 of the Mortgage Warehousing Agreement.






--------------------------------------------------------------------------------




9.This First Amendment shall be construed in accordance with and governed by the
laws of the State of Michigan, without giving effect to principles of conflict
of laws.


10.As a condition of the above amendments and waiver, Borrower waives,
discharges, and forever releases Agent, Lenders and their respective employees,
officers, directors, attorneys, stockholders and successors and assigns, from
and of any and all claims, causes of action, allegations or assertions known to
Borrower that Borrower has or may have had at any time up through, and
including, the date of this First Amendment, against any or all of the foregoing
in connection with the Mortgage Warehousing Agreement, including the First
Amendment thereto, regardless of whether any such claims, causes of action,
allegations or assertions arose as a result of Agent's or such Lender's actions
or omissions.


[remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this First
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.
M/I FINANCIAL CORP.


 
 
By:
 
 
 
Its:
 
 
 











--------------------------------------------------------------------------------




COMERICA BANK, as Agent and a Lender


By:
 
 
 
Name:
 
 
 
Title:
 
 
 















--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK, as a Lender


By:
 
 
 
Name:
 
 
 
Title:
 
 
 











--------------------------------------------------------------------------------




ATTACHMENT 1


Schedule 1.1
Percentages and Allocations
Revolving Credit Facilities


    
LENDERS
REVOLVING CREDIT
PERCENTAGE
REVOLVING CREDIT ALLOCATIONS
Comerica Bank
58.3333%
$35,000,000
The Huntington
National Bank
41.6667%
$25,000,000
TOTALS
100%
$60,000,000







